DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: 
Customer orders “C” is not shown in Fig. 2 as described on Page 12, line 29. 
 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification

1) Amendments to Abstract
Applicant filed an original Abstract and replacement Abstract on 5/22/2020, but the replacement Abstract is not clearly marked.  Applicant needs to clearly indicate which Abstract is the replacement Abstract.  

2) The disclosure is objected to because of the following informalities:
Page 1, lines 23-27, the term “product references” is unclear.  What does Applicant mean by “references”?  Does Applicant mean “products” or “product names”?  Applicant should revise this term for clarity.
Page 2, lines 8, 15, and 23, the term “reference” is unclear.  What is “unit loads of one or more references”?  Is “reference” another term for “product”? Is Applicant referring to unit loads of one or more products?  Applicant should revise this term for clarity. 
Pages 10-11, “and for which the sense of forward feed of loads” is unclear.  This phrase needs to be revised. Does Applicant mean “and carries loads along the direction symbolized by the arrow referenced…”?
Applicant needs to review the entire specification to ensure clear language.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to claims 1 and 8, the term “reference” is unclear and should be revised.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “reference” in claims 1 and 8 is used by the claim to mean “products” or “unit loads” (as understood by the Examiner) while the accepted meaning is “an act of referring; a bearing on a matter; something that refers; one referring to or consulted, such as: a person, a statement of qualifications of a person, a source of information (such as a book), or a work (such as a dictionary) containing useful facts.  See https://www.merriam-webster.com/dictionary/reference.  The term is indefinite because the specification does not clearly redefine the term.

Relative to claims 2-6, “wherein the building of the list LC is done in complying also with the following rule:”, is unclear. This phrase needs revision.

Relative to claim 3, “when there is no precedence constraint, for the sub-list corresponding to the selected reference, between the customer-order lines comprised in said sub-list and other customer-order lines not comprised in said sub-list, if the list LC comprises at least two sub-lists, said at least two sub-lists mutually comply with a decreasing sequential order of the number of customer-order lines of each sub-list.”, is unclear and needs revision.

Relative to claim 4, “for at least one sub-list, the last customer-order line of said sub-list, which relates to a given customer order, is followed by one or more customer-order lines that: 
belong to no sub-list whatsoever, 
relate to said given customer order, and 
enable said given customer order to be finalized.”, is unclear and needs revision.

Relative to claim 6, “when there is no precedence constraint, for the sub-list or for each sub-list, between the customer-order lines comprised in said sub-list and other customer-order lines not comprised in said sub-list, the list LC begins with the sub-list comprising the greatest number of customer-order lines.”, is unclear.  What does Applicant mean by “other customer-order lines not comprised in said sub-list”?  How is this possible when determining the sub-list comprising the greatest number of customer-order lines”?
Does Applicant mean: “when there is no precedence constraint, for the at least one sub-list, the list LC begins with the sub-list comprising the greatest number of customer-order lines”?

Relative to claims 9, it is not clear as to whether the claim is independent or dependent.  As written the claim depends from claim 8 and is being interpreted as a dependent claim. The claim needs to be rewritten into proper dependent form.  Claims 10-11 which depend from claim 9 also need to be corrected.

Relative to claim 11, Applicant should insert, “wherein” in line 2 before “the shipping loads”.  

Claim 7 is clearly written.
Appropriate clarification is required.

Allowable Subject Matter
Claims 1-11 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Reasons For Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Relative to claim 1, the prior art does not disclose:
A method for processing a list of customer orders in a customer-order preparing system, each customer order comprising one or more customer-order lines, each customer-order line comprising: a customer-order identifier, a reference and a quantity of unit loads, and a level of priority, said customer-order preparing system comprising a control system and at least one preparing station receiving: 
source loads, each containing unit loads of one or more of the references, and shipping loads, each intended to contain the unit loads of one of the customer orders, 
said at least one preparing station comprising: 
a picking position that is single and configured to enable a picking of at least one unit load of one of the references from one of the source loads;
 an insertion position (PI) that is single and configured to enable an insertion, into one of the shipping loads, of said at least one picked unit load; and 
a recirculation, configured to enable certain of the shipping loads to be placed several times in the insertion position; 
the method comprising the following steps performed by the control system: 
selecting a reference present in the greatest number of customer-order lines among all the customer-order lines of said list of customer orders; 
determining a set E of all the NE customer orders each containing a customer-order line containing said selected reference; 
creating a group G of N customer orders that are either the NE customer orders, if NE<Nmax with Nmax being a predetermined threshold, or the Nmax first customer orders resulting from a sorting of the NE customer orders according to a decreasing sequential order of the level of priority, if NE>Nmax; 
building a list LC of the totality of the K customer-order lines contained in the N customer orders of the group G, in complying with the following rules:
if several of the K customer-order lines contain an identical reference, they succeed one another in the list LC in the form of a sub-list; 
the N customer-order lines included in the sub-list corresponding to said selected reference contain N different customer-order identifiers in a given sequential order; and the customer-order lines not included in the sub-list corresponding to the selected reference contain customer-order identifiers, among the N customer-order identifiers, in a sequential order consistent with the given sequential order set in a loop; and
controlling the customer-order preparing system to bring source loads to the picking position and shipping loads to the insertion position according to the list LC, as claimed.

 Relative to claim 8, the prior art does not disclose:  
A customer-order order preparing system configured to process a list of customer orders, each customer order comprising one or more customer- order lines, each customer-order line comprising a customer-order identifier, a reference and a quantity of unit loads, and a priority level, wherein said customer-order preparing comprises: 
a control system, and 
at least one preparing station receiving configured to receive: source loads, each containing unit loads of one or more references, and shipping loads each intended to contain the unit loads of one of the customer orders, 
said at least one preparing station comprising comprises: 
a picking position that is single; 
an insertion position that is single and configured to enable an insertion, into one of the shipping loads, of said at least one picked unit load; and 
a recirculation configured to enable certain of the shipping loads to be placed several times in the insertion position; and 
the control system is configured to: 
select a reference present in the greatest number of customer-order lines among all the customer-order lines of said list of customer orders; 
determine a set E of all the NE customer orders each containing a customer-order line containing said selected reference; 
create a group G of N customer orders that are either the NE customer orders, if NE Nmax with Nmax being a predetermined threshold, or the Nmax first customer orders resulting from a sorting of the NE customer orders according to a decreasing sequential order of the level of priority, if NE>Nmax build a list LC of the totality of the K customer-order lines contained in the N customer orders of the group G, in complying with the following rules: 
if several of the K customer-order lines contain an identical reference, they succeed one another in the list LC in the form of a sub-list; 
the N customer-order lines included in the sub-list corresponding to said selected reference contain N different customer-order identifiers in a given sequential order; and
the customer-order lines not included in the sub-list corresponding to the selected reference contain customer-order identifiers, among the N customer-order identifiers, in a sequential order consistent with the given sequential order set in a loop; and 
control the customer-order preparing system to bring source loads to the picking position and shipping loads to the insertion position according to the list LC, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655